Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 29, 31-39, 45-46, and 49-57 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 11/04/21. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
 “major part of the fill opening” (claim 29)
 “an unobstructed diameter” (claim 35)
Claim Objections
Claim 29 is objected to because the limitation “a major part of the fill opening” has unclear antecedent basis in the specification. Specifically, the particular scope of “major part” is uncertain, in context.   Appropriate correction is required.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 33 and 45, the term “cap” is interpreted an overlaying or covering structure as set forth in the definition of “cap” obtained on 2/22/22 from Merriam-Webster online dictionary (attached). 
In regards to claim 54, the limitation “virgin plastic material” is interpreted as plastic material not formed as a result of a recycling process. The specification supports this definition in the passage: “[…] the liquid dispensing device includes a spring biased actuator which is made of virgin plastic material. This virgin material may have superior characteristics in comparison to recycled material […]” (specification: pg. 3, ¶ 2).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As per claim 35, the following limitation has no basis in the application as originally filed: “the liquid dispensing device has a liquid inlet opening having an unobstructed diameter that is smaller than 5 mm”.
	As per claim 55, there appears not support in the application as originally filed for both “an obstacle arranged in the liquid inlet opening” (claim 55) and “a liquid inlet opening having an unobstructed diameter” (claim 35).
Claim 55 depends from claim 35 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 35 and 55, the limitation “an inlet opening having an unobstructed diameter” is ambiguous when take in context of the other claims. Specifically, claim 55 depends from claim 35 and requires an obstacle to be arrange in the unobstructed inlet opening. It is unclear how the inlet opening can be both unobstructed and contain an obstacle. Therefore, the particular scope intended for claim terms is unclear. 
As per claim 49, the limitation “the opening in the restrictor” lacks antecedent basis in the claims. 
As per claim 51, the limitation “a liquid inlet opening having a free diameter that is smaller than that of a standard dip tube” is ambiguous for the following reasons:
The term “free diameter” appears to have no conventional definition, and there appears no particular definition for “free diameter” in the disclosure.
The term “standard dip tube” is unclear. Specifically, “standard dip tube” has no apparent conventional definition, there appears no particular criteria with which “standard” is measured disclosure. Therefore, one of ordinary skill in the art could not determine the claimed size of the “free diameter” of the “liquid inlet opening”.
As per claims 56 and 57, the limitation “substantially corresponds with” is ambiguous. Specifically, “substantially corresponds with” is relative terminology for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As per claim 55, the limitation “an obstacle is arranged in the liquid inlet opening” does not appear to further limit claim 35 (from which claim 55 depends) where claim 35 requires the “liquid inlet opening having an unobstructed diameter”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9033190 to Alluigi.
As per claim 45, Alluigi discloses a container (C) for storing a liquid to be dispensed, said container comprising a connector for releasably connecting the container to a liquid dispensing device, said container further comprising a neck defining a fill opening, a restrictor fixed in the neck and a cap closing off the fill opening. 
As per claim 46, Alluigi discloses a restrictor (2) for use in a liquid storing container (C) which comprises a neck (N) defining a fill opening (Col. 2, ¶ 2), the restrictor being arranged to be fixed in the neck of the container (Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-33, 35-36, 45, 49-50, 52-53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi.
As per claim 29, and as the examiner can understand the claim, Alluigi iscloses a liquid dispensing system comprising: a liquid dispensing device (20) and at least one container (C) for storing the liquid to be dispensed, wherein the liquid dispensing device includes a first connector (see Figure A, below) and the at least one container contains a second connector (B; Fig. 1), said first and second connectors being arranged to cooperate to connect the liquid dispensing device to the at least one container (Fig. 1), the liquid dispensing system further comprising a refill preventer (item 2 & 10a; Col. 5, Ln. 9-15) for preventing refilling of the at least one container, and wherein the at least one container has a neck (N) defining a fill opening for the liquid (Col. 2, ¶ 2) and the refill preventer includes a restrictor (see Figure B, below) which closes off a major part of the fill opening (Fig. 3) and wherein the restrictor is fixed in the neck of the at least one container (Fig. 3).

    PNG
    media_image1.png
    293
    628
    media_image1.png
    Greyscale

Figure A: US 9033190, Fig. 3. Depiction of “First Connector”


    PNG
    media_image2.png
    325
    409
    media_image2.png
    Greyscale

Figure B: US 9033190, Fig. 4b. Annotated
As per claim 31, and as the examiner can understand the claim, Alluigi further discloses the restrictor includes an opening (item 8) having a cross sectional area that is substantially smaller than that of the fill opening (Fig. 3).
As per claim 32, Alluigi further discloses the opening forms part of a narrow conduit extending into the container (Fig. 3).
As per claim 33, Alluigi further discloses the fill opening being closed by a cap and the liquid dispensing device is connected to an outside of the container (Fig. 1). Alluigi does not explicitly disclose the configuration of Fig. 1 being a transport or storage condition. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). 
In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Alluigi discloses the claimed structure and is capable of being transported and/or stored in the configured shown in figure 1.
As per claims 35 and 55, and as the examiner can understand the claim, Alluigi discloses a liquid dispensing system comprising: a liquid dispensing device (20) and at least one container (C) for storing the liquid to be dispensed, wherein the liquid dispensing device includes a first connector (see Figure A, above) and the at least one container contains a second connector (B; Fig. 1), said first and second connectors being arranged to cooperate to connect the liquid dispensing device to the at least one container (Fig. 1), the liquid dispensing system further comprising a refill preventer (item 2 & 10a; Col. 5, Ln. 9-15) for preventing refilling of the at (see Figure C, below).
Alluigi does not disclose: the connection between the liquid dispensing device and the container being “releasable”; and the size of the diameter of the liquid inlet opening being smaller than 5 mm. 
In regards to the releasable connection, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Alluigi discloses the claimed connector and the connector is capable of being released – i.e. releasably connected.
In regards the particular size claimed of the liquid inlet opening, it would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the intended fluid pressure, the material of the dispensing device, and the intended outlet pressure of the dispensing device valve.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result (see MPEP §2144.05(III)). More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP §2144.05(II)(A). Applicant has not demonstrated criticality of the claimed range.


    PNG
    media_image3.png
    585
    842
    media_image3.png
    Greyscale

Figure C: US 9033190, Fig. 1. annotated
As per claim 36, Aluigi further discloses the liquid dispensing device includes a first keying feature (112) and the refill preventer including a second keying feature (14) cooperating with the first keying feature (Fig. 2).
As per claim 45, Alluigi discloses a container (C) for storing a liquid to be dispensed, said container comprising a connector (see Figure A, above) for connecting the container to a liquid dispensing device (38), said container further comprising a neck (N) defining fill opening (Col. 2, ¶ 2), a restrictor (2) fixed in the neck (Fig. 1) and a cap (20) closing off the fill opening. 
Alluigi does not explicitly disclose the connection between the liquid dispensing device and the container being “releasable”. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Alluigi discloses the claimed connector and the connector is capable of being released – i.e. releasably connected.
As per claim 49, and as the examiner can understand the claim, ALluigi further discloses a valve (10a) arranged to close off an opening (10c) in the restrictor (Fig. 4a).
As per claim 50, Alluigi discloses the claimed invention except for the restrictor being releasably connected to the liquid dispensing device. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially 
As per claim 52, Alluigi discloses the invention of claim 36 set forth previously. Alluigi further discloses the first and second keying features including a pin (14) protruding from an upper part of the refill preventer (Fig. 2) and a recess (112) formed in a lower part of the liquid dispensing device (Fig. 2).
As per claim 53, and as previously set forth in regards to claim 52, Alluigi discloses the recess formed in the liquid dispensing device. Alluigi does not disclose the recess formed in the restrictor.  However, it would have been an obvious matter of design choice to have arranged the recess and pin on opposite parts (i.e. recess on restrictor and pin on the dispensing device) since it has been generally held that where the structural limitations of a claim have been disclosed, the mere rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of US 7841491 to Contiero.
As per claim 34, Alluigi discloses the claimed invention except for the system comprising a plurality of containers arranged for successive connection to the liquid dispensing device. 
Contiero teaches a liquid dispensing system comprising a liquid dispensing device and a container (Fig. 1), wherein a depleted container may be easily replaced with new container filled with liquid (20-22). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide a plurality of filled containers available for replacing .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of Admitted Prior Art.
As per claim 37, and as the examiner can understand the claim, Alluigi discloses the claimed invention except for the particular material of the system. In regards to the particular material, Applicant failed to properly traverse the examiner’s assertion of Official Notice in the office action dated 05/04/21 and therefore the following is now considered admitted prior art (see MPEP § 2144.03(C)):
plastic is commonly used to form components of hand pump dispensers and consumer plastic waste is commonly recycling into material subsequently used in manufacturing products. It therefore would have been obvious, in view of the aforementioned silence in Alluigi, to form components of the system of Alluigi from recycled consumer plastic waste in the interest of environmental conservation.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of Official Notice.
As per claim 54, Alluigi further discloses the liquid dispensing device includes a spring biased actuator (28; Col. 3, Ln. 56-58).
Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of US 2012/0199662 to Maas et al.
As per claim 38, Alluigi discloses the claimed invention except for an inner container. Maas teaches a dispensing system comprising a dispensing device attached to a container wherein the container includes an inner container for storing liquid to be dispensed and an outer container, wherein a hole is formed in the outer container to allow air to penetrate a space defined between the inner and outer containers (Fig. 4; [0033]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Alluigi according to the aforementioned teachings from Maas to maintain sanitation by keeping the liquid contents separate from air entering the container from the environment external to the container. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of US 2012/0199662 to Maas et al in view of Official Notice.
As per claim 39, the Alluigi-Mass combination does not disclose the particular material of the inner container. The office makes Official Notice that plastic is commonly used to form components of dispensers. It therefore would have been obvious in view of the aforementioned silence in the Alluigi-Maas, to form components of the system of Alluigi including the inner container, of plastic—either recycled or non-recycled.
Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 9033190 to Alluigi in view of US 2921708 to Marcel.
As per claims 56 and 57, and as the examiner can understand the claim, Alluigi further discloses the restrictor includes a plug having an outer diameter which substantially corresponds with a diameter of the fill opening (Fig. 1-3) and a protrusion (see Figure B, above) on an outer surface of the plug to fix the restrictor in the neck (Fig. 3). Alluigi does not disclose the 
Response to Arguments
In regards to the objections and claim rejections under 35 USC § 112 issue in the office action dated 05/04/21, the amendment filed 11/04/21 appropriately address all and they are withdrawn. The objections and claim rejections under 35 USC § 112 contained in this office action are necessitated by the amendment filed 11/04/21.
In regards to the claim rejections under prior art, the arguments filed 11/04/21 have been fully considered but are not found persuasive. Applicant requests withdrawal of the rejections by arguing that Alluigi does not teach or suggest a restrictor that is fixed in the neck of a container because it is not wholly located inside the neck and because it straddles the annual rim of the container.
In response, in determining the relative weight to accord to rebuttal evidence, considerations such as whether a nexus exists between the claimed invention and the proffered evidence, and whether the evidence is commensurate in scope with the claimed invention, are appropriate. The mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn. See MPEP § 2145. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a restrictor wholly located inside the neck of a container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As set forth herein in regards to claim 29, Alluigi discloses a restrictor fixed in the neck of a container.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/R.A.G/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
03/09/2022